2017 WI 64

                  SUPREME COURT             OF      WISCONSIN
CASE NO.:              2015AP1877-CR
COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Lazaro Ozuna,
                                 Defendant-Appellant-Petitioner.

                         REVIEW OF A DECISION OF THE COURT OF APPEALS
                          Reported at 369 Wis. 2d 224, 880 N.W.2d 183
                                      (2016 – Unpublished)

OPINION FILED:         June 22, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 11, 2017

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Walworth
   JUDGE:              Kristine E. Drettwan

JUSTICES:
   CONCURRED:
   DISSENTED:          A.W. BRADLEY, J. dissents, joined by ABRAHAMSON,
                       J.
  NOT PARTICIPATING:


ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
and    oral       argument   by   Alisha   McKay,    assistant    state   public
defender, with whom on the briefs was Colleen Marion, assistant
state public defender.


       For the plaintiff-respondent there was a brief and oral
argument by Scott E. Rosenow, assistant attorney general, with
whom on the brief was Brad D. Schimel, attorney general.


       An amici curiae brief was filed on behalf of Legal Action
of Wisconsin, Inc. by Kori L. Ashley, Christine Donahoe, Susan
Lund,   Sheila   Sullivan,   and   Legal   Action   of   Wisconsin,   Inc.,
Milwaukee.




                                     2
                                                                                    2017 WI 64
                                                                            NOTICE
                                                              This opinion is subject to further
                                                              editing and modification.   The final
                                                              version will appear in the bound
                                                              volume of the official reports.
No.        2015AP1877-CR
(L.C. No.     2013CM458)

STATE OF WISCONSIN                                        :            IN SUPREME COURT

State of Wisconsin,

               Plaintiff-Respondent,
                                                                                  FILED
       v.
                                                                            JUN 22, 2017
Lazaro Ozuna,
                                                                               Diane M. Fremgen
               Defendant-Appellant-Petitioner.                              Clerk of Supreme Court




       REVIEW of a decision of the Court of Appeals.                            Affirmed.



       ¶1      MICHAEL          J.    GABLEMAN,    J.     We     review      an   unpublished
decision          of     the     court     of   appeals,        State      v.     Ozuna,      No.

2015AP1877-CR,               unpublished    slip    op.       (Wis. Ct. App.        April     13,

2016),      affirming           the    Walworth    County       circuit      court's      order1

denying expungement of the defendant's misdemeanor convictions.

       ¶2      We affirm the decision of the court of appeals and

hold       that        the     circuit     court   properly         concluded        that     the

defendant was not entitled to expungement.                          We do so because the

       1
           The Honorable Kristine E. Drettwan, presiding.
                                                                     No.      2015AP1877-CR



defendant     did        not    meet     the      statutory        requirements         for

expungement.            Specifically,        in    order     to    be      entitled     to

expungement,      a     probationer     must      "satisf[y]      the   conditions       of

probation."        Wis. Stat. § 973.015(1m)(b) (2013-14).2                       In this

case, when the Department of Corrections ("DOC") notified the

circuit    court      that     the    defendant     had     completed      probationary

supervision,       it    simultaneously          notified    the     court      that    the

defendant had violated the court's expressly ordered condition

that he neither possess nor consume alcohol.                       Consequently, the

circuit    court      ruled    that    the     defendant     was    not    entitled     to

expungement, and the court of appeals affirmed.                         We affirm the

decision of the court of appeals.

            I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     ¶3     On    November      20,    2013,      the   Walworth     County      district

attorney's       office      charged    Lazaro      Ozuna     with      one     count   of

criminal damage to property contrary to Wis. Stat. § 943.01(1)

(2011-2012) and one count of disorderly conduct contrary to Wis.

Stat. § 947.01(1) (2011-2012), both misdemeanors.                          Ozuna was 17
years old at the time these charges were filed.

     ¶4     On May 27, 2014, the circuit court held a plea and

sentencing hearing,3 at which Ozuna pled guilty to both counts.

The court accepted Ozuna's guilty plea and imposed a sentence of

120 days' incarceration, but the court stayed the sentence and

     2
       All subsequent references to the Wisconsin Statutes are to
the 2013-14 version unless otherwise indicated.
     3
         The Honorable James L. Carlson, presiding.


                                             2
                                                                           No.    2015AP1877-CR



placed Ozuna on a period of probationary supervision for 12

months.          As one of the conditions of his probation, the court

ordered      Ozuna      "[n]ot    to   possess     or    consume       alcohol,         illegal

drugs or paraphernalia."

       ¶5        The court further determined that Ozuna's conviction

was eligible for expungement under Wis. Stat. § 973.015 so long

as    Ozuna      satisfied      the    conditions       of    probation.           The   court

stated, "I will allow expungement if there is no violation of

probation . . . ."             The court asked Ozuna if he understood that

he would have to comply with the conditions of probation and

that       the    convictions      "could    be    on        your    record       unless   you

complete the sentence[4] successfully and get it expunged; do you

understand that?"           Ozuna answered, "Yes, sir."

       ¶6        Ozuna was placed on probation under the supervision of

DOC for a term of 12 months.                 After Ozuna was discharged from

probation, DOC filed a form with the circuit court on June 5,

2015,       entitled      "Verification       of    Satisfaction             of     Probation

Conditions for Expungement."                On that form, the probation agent
had     marked      a    box     labeled    "The     offender          has       successfully

completed         his/her      probation."         Further          down    on    the    form,

       4
       We note that probationary supervision, commonly referred
to as "probation," is not itself a sentence; rather, it is an
alternative to sentencing. State v. Horn, 226 Wis. 2d 637, 647,
594 N.W.2d 772 (1999). However, the expungement statute defines
the "successful completion of the sentence" so as to encompass
probation.    See Wis. Stat. § 973.015(1m)(b).      Probation is
therefore   considered   a   "sentence" for   purposes   of  the
expungement statute.    State v. Matasek, 2014 WI 27, ¶36, 353
Wis. 2d 601, 846 N.W.2d 811.


                                             3
                                                                         No.     2015AP1877-CR



however,      the    agent   had    marked          the    box    labeled,       "All    court

ordered conditions have not been met."                        The agent inserted the

following explanation: "[Ozuna] [f]ailed to comply with the no

alcohol condition.           Lake Geneva PD went to Harbor Shores Hotel

for   noise     complaint.          Mr.       Ozaro       [sic]    cited       for    underage

drinking (102 pbt [sic]) and marijuana odor in the halls."

      ¶7      On June 12, 2015, the circuit court entered an order

denying expungement of Ozuna's record.                            The order noted that

Ozuna had failed to fulfill the obligations of his probation.

Ozuna      appealed   the    circuit          court's     order,     and   the        court    of

appeals      affirmed    the    circuit         court.        The    court       of    appeals

concluded that "Ozuna was entitled to expungement only if he

successfully        completed      his    sentence.              Ozuna   did     not    do    so

because he did not satisfy the conditions of probation."                                Ozuna,

unpublished slip op., ¶11.                The court of appeals noted that the

"State claims——and the DOC form confirms——that Ozuna violated

the   no    alcohol     condition        of    his    probation.         Nowhere        in    the

briefs does Ozuna contest this crucial fact."                              Id., ¶9.           For
these reasons, the court of appeals affirmed the circuit court's

order denying expungement.

      ¶8      Ozuna     petitioned        this       court    for    review,         which     we

granted on September 15, 2016.

                             II.    STANDARD OF REVIEW

      ¶9      This    case   requires          us    to   interpret      the     expungement

statute, Wis. Stat. § 973.015, which is a question of statutory

interpretation that we review de novo.                       State v. Hemp, 2014 WI
129, ¶12, 359 Wis. 2d 320, 856 N.W.2d 811.                         The application of a
                                               4
                                                                     No.     2015AP1877-CR



statute to undisputed facts is also a question of law for our

independent review, benefiting from the analyses of the circuit

court and court of appeals.               State v. Popenhagen, 2008 WI 55,

¶32, 309 Wis. 2d 601, 749 N.W.2d 611.

                                  III.   DISCUSSION

       ¶10    We    begin    by   setting       forth   the       relevant     statutory

requirements for expungement and discussing the circuit court's

authority to deny expungement.                  We then apply these principles

to the facts of this case, and we hold that, because Ozuna did

not    satisfy      the    conditions    of     probation,        the   circuit    court

properly      denied      expungement    of     his   conviction.          Finally,    we

address Ozuna's procedural due process argument, and we conclude

that Ozuna's rights were not violated in this case.

  A.       A Probationer Must Satisfy the Conditions of Probation In

                     Order To Be Entitled to Expungement

       ¶11    The    Wisconsin     statutes      empower      a    circuit     court   to

order certain criminal offenses to be expunged from a person's

record, if the offender was younger than 25 at the time of the
commission of the offense.5              The overarching legislative purpose


       5
           Section 973.015(1m)(a)1. provides, in relevant part, that

       when a person is under the age of 25 at the time of
       the commission of an offense . . . for which the
       maximum period of imprisonment is 6 years or less, the
       court may order at the time of sentencing that the
       record be expunged upon successful completion of the
       sentence if the court determines the person will
       benefit and society will not be harmed by this
       disposition.


                                            5
                                                                        No.    2015AP1877-CR



of   the      expungement    statute     is       to   provide     "a    break    to   young

offenders who demonstrate the ability to comply with the law."

Hemp, 359 Wis. 2d 320, ¶20 (quoting State v. Leitner, 2002 WI
77, ¶38, 253 Wis. 2d 449, 646 N.W.2d 341).                        A circuit court may

order       expungement     "if    the   court         determines       the   person   will

benefit and society will not be harmed by this disposition."

Wis. Stat. § 973.015(1m)(a)1.                 Under the statutory scheme, the

determination of a defendant's eligibility for expungement must

be made at the time of sentencing.                       State v. Matasek, 2014 WI
27, ¶45, 353 Wis. 2d 601, 846 N.W.2d 811.

        ¶12    If the circuit court determines that the defendant is

eligible for expungement under Wis. Stat. § 973.015(1m)(a), "the

plain language of the statute indicates that once the defendant

successfully       completes       his   sentence,         he    has    earned,    and   is

automatically entitled to, expungement."                        Hemp, 359 Wis. 2d 320,

¶23.6       The statute provides a three-part definition of what it

means to "successfully complete the sentence" for purposes of

earning expungement:              "A person has successfully completed the

        6
            The statute provides, in relevant part, that

        A person has successfully completed the sentence if
        the person has not been convicted of a subsequent
        offense and, if on probation, the probation has not
        been revoked and the probationer has satisfied the
        conditions of probation.    Upon successful completion
        of   the  sentence   the   detaining  or   probationary
        authority shall issue a certificate of discharge which
        shall be forwarded to the court of record and which
        shall have the effect of expunging the record.

Wis. Stat. § 973.015(1m)(b).


                                              6
                                                                              No.     2015AP1877-CR



sentence        if        [1]   the   person      has      not     been       convicted         of    a

subsequent offense and, if on probation, [2] the probation has

not    been     revoked         and   [3]   the       probationer           has    satisfied         the

conditions of probation."                    § 973.015(1m)(b) (emphasis added).

"If a probationer satisfies these three criteria, he has earned

expungement, and is automatically entitled to expungement of the

underlying charge."                Hemp, 359 Wis. 2d 320, ¶23.

       ¶13      We        emphasize    that,      in       order       to     be     entitled        to

expungement,              the   probationer       must          meet    all        three   of        the

statutory criteria, including satisfying "all the conditions of

probation."           Id., ¶22.        Because the three criteria are distinct,

we reject Ozuna's notion that a probationer has "satisfied the

conditions           of     probation"      under       Wis.      Stat.       § 973.015(1m)(b)

simply       because        his     probation     was       not    revoked.            Whether        a

probationer's             conduct     was   adequate        to    avoid       revocation        is     a

question separate and distinct from whether the probationer "has

satisfied        all        the     conditions        of    probation."7               Hemp,         359
Wis. 2d 320, ¶22.                 To "satisfy" a condition or obligation is to
meet       or   fulfill         it,   not   merely         to    avoid       the     penalty         for

violating it.               See Satisfy, Webster's Third New International

Dictionary 2017 (2002) ("to conform to (accepted criteria or

requirements): fulfill, meet").                       Therefore, the mere fact that a


       7
       Revocation is a discretionary decision. When a violation
of probation occurs, DOC regulations permit the agent to counsel
the probationer, issue a warning, or choose another alternative
to revocation.    See Wis. Admin. Code § DOC 331.03(2)(b) (July
2013).


                                                  7
                                                                      No.         2015AP1877-CR



probationer has completed the term of probationary supervision

without      revocation          does    not   necessarily     establish            that     the

probationer has also satisfied the conditions of probation.

  B.       The Court May Deny Expungement if a Probationer Does Not

                         Satisfy the Conditions of Probation

       ¶14    Although the expungement statute puts the onus on DOC

to determine whether a probationer has satisfied the conditions

of probation and to notify the court when that occurs,8 a court

has no duty to expunge a probationer's record if the probationer

has    not   satisfied        the    conditions      of   probation.          This      is    so

because a person's statutory entitlement to expungement depends

not on whether the court receives a particular notice from DOC,

but    on    whether       the    probationer      meets    all    of       the     statutory

criteria for the "successful completion of the sentence."                                    See

Wis.       Stat.     § 973.015(1m)(b)          (providing      that         only      "[u]pon

successful         completion       of   the   sentence"     shall      a   DOC-forwarded

certificate         of    discharge      "have     the    effect   of       expunging        the

       8
       As we recognized in State v. Hemp, 2014 WI 129, 359
Wis. 2d 320, 856 N.W.2d 811, a probationer who has met all the
requirements of Wis. Stat. § 973.015(1m)(b) and is therefore
entitled to expungement has no duty to notify the court of that
fact; that duty rests with DOC as the probationary authority.
See id., ¶30. DOC policy is in accord with this understanding.
Its Electronic Case Reference Manual requires that, "[w]ithin 10
days following the discharge date, the agent shall forward
information to the court indicating whether or not the eligible
offender has successfully completed probation."     Wisconsin DOC
Electronic Case Reference Manual, Procedures Prior to Discharge:
Expungement, § .04 (effective May 1, 2015) (available at
http://doc.helpdocsonline.com/case-closing/transition/status-
change).


                                               8
                                                                            No.     2015AP1877-CR



record").          In Hemp, we held that Wis. Stat. § 973.015(1m)(b)

provides for a "self-executing" expungement process, in which

"the       detaining      or    probationary           authority          must    forward      the

certificate          of   discharge      to      the    court        of    record     upon     the

individual defendant's successful completion of his sentence and

at that point the process of expungement is self-executing."

Hemp, 359 Wis. 2d 320, ¶25 (emphasis added).                               The terms of the

statute provide that this self-executing process is triggered

only       "[u]pon    successful      completion           of   the       sentence,"     as    the

statute defines that term in § 973.015(1m)(b).                                "In construing

or   interpreting         a    statute     the       court      is    not    at     liberty     to

disregard the plain, clear words of the statute."                                     State v.

Pratt,       36 Wis. 2d 312,       317,       153 N.W.2d 18          (1967)     (internal

quotation         marks   omitted).           Therefore,        under       the     expungement

statute, it is proper for the circuit court to deny expungement

if     a    defendant      has    not      met       all    three         criteria     for     the

"successful          completion     of     the         sentence"          under   Wis.       Stat.

§ 973.015(1m)(b),              including       satisfying            the     conditions         of
probation.9

       9
       We note that, in this instance, Ozuna does not contest the
factual determination that he consumed alcohol while on
probation, thereby violating one of the conditions of his
probation.   This case is therefore not the proper vehicle in
which to set forth the procedures a court is to follow when such
factual matters are disputed.    See State v. Smith, 2012 WI 91,
¶62 n.19, 342 Wis. 2d 710, 817 N.W.2d 410 (noting that this
court "does not issue advisory opinions or address hypothetical
facts").   We note our confidence in the ability of our circuit
courts to resolve such matters fairly, a confidence informed by
our knowledge that they routinely do just that.


                                                 9
                                                                               No.     2015AP1877-CR



       ¶15     This conclusion is not in conflict with our holding in

Hemp.        Although        we   stated     in    Hemp       that     expungement           occurs

automatically when DOC "forwards a certificate of discharge to

the    court    of     record,"       Hemp,       359 Wis. 2d 320,            ¶36,     we    were

resting on the premise that satisfaction of the conditions of

probation       is   an      indispensable        prerequisite          to       a    defendant's

entitlement to expungement.                 Id., ¶¶22-23.             It was because "Hemp

satisfied all the conditions of probation," we explained, that

his "successful completion of probation automatically entitled

him to expungement of his conviction."                             Id., ¶24.            Therefore,

Hemp        reinforces        our     understanding            that        a         probationer's

entitlement to expungement turns on whether the probationer "has

satisfied the conditions of probation," as is required by Wis.

Stat. § 973.015(1m)(b).

       ¶16     In Hemp, DOC forwarded Hemp's certificate of discharge

to     the    court,      and       there    was        no    dispute          that     Hemp    had

successfully         completed        probation         as    defined          in     Wis.     Stat.

§ 973.015(1m)(b).                   "The     record          clearly       indicates            Hemp
successfully completed probation," we concluded, because Hemp

was not convicted of any subsequent offense while on probation,

his    probation       was    not     revoked,      and       "Hemp    satisfied          all    the

conditions of probation."                  Hemp, 359 Wis. 2d 320, ¶24.                     In such

a scenario, expungement was "required by statute" and the clerk

of    the    circuit      court     accordingly         had    a    duty       to     expunge   the

record upon receiving a copy of the certificate of discharge

from DOC.       Id., ¶33 n.11 (quoting SCR 72.06).                       But Hemp does not
control a case where DOC informs the circuit court that the
                                              10
                                                                            No.    2015AP1877-CR



probationer violated the court-ordered conditions of probation.

In such a case, where one of the statutory requirements for the

"successful completion of the sentence" under § 973.015(1m)(b)

has     not       been      met,    the     probationer        has    no     entitlement         to

expungement and the self-executing process we described in Hemp

does not occur.

       ¶17        Our emphasis on the language of the statute is also in

accord with our interpretation of the probation statutes in an

analogous context.                 In State ex rel. Greer v. Wiedenhoeft, 2014
WI 19,     353 Wis. 2d 307,        845 N.W.2d 373,       where       DOC    issued    a

certificate            of   discharge       from    probation        before       the   term     of

probation had expired, we held that such certificate did not

have the effect of discharging the probationer.                               Id., ¶¶41, 51.

The statutes provide that a certificate of discharge is issued

"[w]hen the period of probation for a probationer has expired,"

Wis. Stat. § 973.09(5), but the defendant relied on two court of

appeals       decisions          which     suggested         that    the     issuance       of    a

certificate            was       the      controlling        event        that     effectuated
discharge.             Id., ¶42.          We rejected this argument, explaining

that    "[n]either           decision      stands      for    the    proposition         that    an

erroneously            issued      discharge      certificate        can    defeat      a   valid

sentence imposed by a circuit court."                               Id.     The certificate

could       not     trump     the      statute.     Similarly,        in   the     expungement

context, the simple fact that DOC forwards a certificate of

discharge         or     other     form    to    the   circuit       court       does   not,     by

itself, establish an entitlement to expungement if the record


                                                  11
                                                                        No.     2015AP1877-CR



demonstrates that the probationer has not met the prerequisites

under Wis. Stat. § 973.015(1m)(b).

          C.    The Circuit Court Properly Denied Expungement

    ¶18        Here, there was never any dispute about the underlying

facts in the record.              DOC submitted a form to the court which

showed     that     Ozuna       had   violated      one     of     the        court-ordered

conditions of his probation.                On the form, the probation agent

checked a box marked "All court ordered conditions have not been

met."    The agent noted the nature of the violation, namely, that

Ozuna    "[f]ailed        to    comply    with     the     no    alcohol       condition,"

because he was "cited for underage drinking."                           Ozuna has never

made any suggestion that that he did not, in fact, engage in

this conduct during the term of probation.

    ¶19        These facts demonstrate that Ozuna did not meet the

criteria    for     expungement,         because    he    did     not    "satisf[y]      the

conditions        of   probation."               Wis.     Stat.     § 973.015(1m)(b).

According      to   his    probation      agent,        Ozuna   engaged        in   underage

drinking in spite of the circuit court's command to refrain from
consuming alcohol.             Based on this clear violation of one of the

court-ordered conditions of probation, Ozuna did not satisfy the




                                            12
                                                                      No.     2015AP1877-CR



conditions of probation.              Therefore, the circuit court properly

denied expungement of Ozuna's record.10

       ¶20     Ozuna    disagrees,     arguing         that   the    "fact    that     [his]

agent       forwarded    the    Verification        Form      to    the    circuit     court

communicates her determination that [he] met the requirements"

for expungement.             However, looking beyond the title of the form

("Verification          of    Satisfaction        of    Probation         Conditions     for

Expungement") to its substance reveals that DOC determined Ozuna

had violated one of the court-ordered conditions of probation.

Although we held in Hemp that a court has no discretion to deny

expungement if a probationer "successfully completed probation

and his probationary authority forwarded his certificate to the

court of record," Hemp, 359 Wis. 2d 320, ¶41 (emphasis added),

there was no dispute in Hemp that the probationer had, in fact,

met the statutory requirements for the successful completion of

probation, including satisfying all the conditions of probation,

id., ¶24.       Nothing in Hemp dictates that the mere receipt of a

form    from     DOC     stating      that    the       probationer         "successfully
completed" probation automatically entitles the probationer to

expungement       where,       as   here,    the    very      same   form     contains    a

contradictory determination by DOC that the probationer violated

       10
       It appears that Ozuna also failed to satisfy the monetary
conditions of probation, and he argues that it would violate
equal protection "to deny expungement to probationers who cannot
afford to satisfy monetary conditions during supervision."    We
need not reach this argument, because we conclude that Ozuna's
undisputed violation of the no-alcohol condition was sufficient
to establish that he was not entitled to expungement.


                                             13
                                                                             No.       2015AP1877-CR



one of the court-ordered conditions of probation.                                  Because Ozuna

did not satisfy the court-ordered condition that he abstain from

alcohol while on probation, his reliance on Hemp is unavailing.

             D.   Ozuna's Due Process Rights Were Not Violated

       ¶21    Finally, we turn to Ozuna's argument that the circuit

court deprived him of his constitutional right to procedural due

process by denying expungement without notice and an opportunity

to be heard.            We conclude that Ozuna's due process rights were

not violated.

       ¶22    "The        Fourteenth         Amendment          to   the      United        States

Constitution        and        art. I,     § 1     of     the    Wisconsin          Constitution

prohibit government actions that deprive any person of life,

liberty, or property without due process of law."                                       Aicher ex

rel. LaBarge v. Wis. Patients Comp. Fund, 2000 WI 98, ¶80, 237
Wis. 2d 99, 613 N.W.2d 849.                  The first step in a procedural due

process      analysis          is     to   "examine        whether          the        person   has

established        that        a     constitutionally           protected          property      or

liberty interest is at issue."                    Id.
       ¶23    Where        a       liberty       interest        has        been        "initially

recognized        and     protected        by     state    law, . . . the               procedural

guarantees of the Fourteenth Amendment apply whenever the State

seeks to remove or significantly alter that protected status."

Paul   v.    Davis,       424 U.S. 693,    710–11       (1976).           We    note    that

"[r]eputation by itself is neither liberty nor property within

the    meaning       of    the       due   process        clause       of    the        fourteenth

amendment."        Weber v. City of Cedarburg, 129 Wis. 2d 57, 73, 384
N.W.2d 333 (1986).                 Rather, "a person's reputation is protected
                                                 14
                                                                    No.     2015AP1877-CR



by procedural due process only when damage to the reputation is

accompanied    by    the    alteration        or   elimination       of    a   right   or

status   previously        recognized    by        state    law."         Stipetich    v.

Grosshans, 2000 WI App 100, ¶24, 235 Wis. 2d 69, 612 N.W.2d 346.

"In such a case, due process would accord an opportunity to

refute the charge . . . ."            Bd. of Regents of State Colls. v.

Roth, 408 U.S. 564, 573 (1972).               "The purpose of such notice and

hearing is to provide the person an opportunity to clear his

name."   Id. at 573 n.12.

    ¶24     Here, Ozuna argues that he had a protected liberty

interest in expungement of his record because the circuit court

ordered, at the time of Ozuna's sentencing, that his conviction

was eligible for expungement.                 The expungement statute, Ozuna

argues, "creates a substantive right under state law" to have

the stigma of a criminal conviction removed.                        He relies on our

statement     in    Hemp     that     "once        the     defendant      successfully

completes   his     sentence,    he     has    earned,      and     is    automatically

entitled to, expungement."            Hemp, 359 Wis. 2d 320, ¶23.                  Ozuna
further argues that he was deprived of this right without due

process of law, because the circuit court did not provide him

with notice and an opportunity to be heard before it denied

expungement.        Ozuna analogizes a denial of expungement to a

revocation of probation.            This court has recognized that due

process requires an evidentiary hearing before the State may

revoke probation, State ex rel. Johnson v. Cady, 50 Wis. 2d 540,

548, 185 N.W.2d 306 (1971), and Ozuna argues that the same rule
should apply to a denial of expungement.
                                         15
                                                                     No.    2015AP1877-CR



       ¶25    We disagree with Ozuna and hold that he did not have a

protected liberty interest in expungement in this case.                               The

reason that a probationer has a protected liberty interest in

remaining on probation is because the probationer has already

been granted a conditional right to freedom.                         See Johnson, 50

Wis. 2d at 548 ("After one has gained the conditional freedom of

a     probationer . . . the          state      cannot     summarily       revoke    such

status . . . .") (emphasis added).                   By contrast, Ozuna cannot

claim that he gained any entitlement to expungement, because the

record shows that he did not meet the statutory criteria for

"successful         completion       of   the     sentence"    under       Wis.     Stat.

§ 973.015(1m)(b), which include satisfying all the conditions of

probation.     See Hemp, 359 Wis. 2d 320, ¶22.

       ¶26    Ozuna suggests that the circuit court should have held

a hearing before denying expungement, but he has not pointed us

to any relevant factual dispute that such a hearing could have

resolved.      He has never questioned DOC's determination that he

violated      the       no-alcohol    condition      by     engaging       in   underage
drinking during his period of probation.                    Because Ozuna was not

entitled to expungement based on his failure to satisfy the no-

alcohol condition, we also conclude that there was no violation

of due process in this case, because Ozuna does not challenge

the underlying facts.             See Conn. Dept. of Pub. Safety v. Doe,

538 U.S. 1,    8    (2003)   ("Plaintiffs       who    assert     a   right    to   a

hearing under the Due Process Clause must show that the facts

they seek to establish in that hearing are relevant under the
statutory scheme."); Stipetich, 235 Wis. 2d 69, ¶25 (affirming
                                             16
                                                                         No.      2015AP1877-CR



dismissal of a due process claim on summary judgment where the

petitioner "did not produce sufficient evidence to allow a fact-

finder    to      conclude       that           she    had    been     deprived         of     a

constitutionally protected property or liberty interest").

    ¶27     Because Ozuna did not satisfy the conditions of his

probation, he never earned the expungement for which he was

otherwise eligible.            Therefore, Ozuna was not deprived of any

right or status which he previously possessed under state law.

Absent facts permitting a conclusion that Ozuna was entitled to

expungement under Wis. Stat. § 973.015(1m)(b), his reputational

interest in hoping to obtain expungement is not, by itself, a

protected liberty interest.                 See Weber, 129 Wis. 2d at 73.

    ¶28     For       these    reasons,           we   conclude      that      Ozuna's       due

process rights were not violated.

                                     IV.        CONCLUSION

    ¶29     We    hold        that        the     circuit    court     properly        denied

expungement      in    this     case,           because   Ozuna    did      not     meet     the

statutory      requirements          to    be     entitled    to     expungement.            The
statutory requirements for expungement include the requirement

that the probationer has satisfied the conditions of probation.

Here, DOC notified the circuit court that Ozuna did not meet all

the conditions of probation because Ozuna violated the circuit

court's expressly ordered condition to not possess or consume

alcohol during the term of probation.                        Therefore, based on this

notification      from        DOC,        the     circuit    court     properly        denied

expungement.       Further, because Ozuna never met the requirements
to be entitled to expungement, the circuit court's denial of
                                                 17
                                                          No.   2015AP1877-CR



expungement did not violate his right to the due process of law.

We therefore affirm the decision of the court of appeals.

    By   the   Court.—The   decision   of   the   court    of   appeals   is

affirmed.




                                  18
                                                              No. 2015AP1877-CR.awb


       ¶30       ANN WALSH BRADLEY, J.        (dissenting).       The      majority

bends over backwards to reach its conclusion.                 Not only does its

analysis undermine the purpose of the expunction statute, it

also       sub   silencio    overrules    recent     precedent.         Ultimately,

because the implications of its holding are yet unclear, it sows

the seeds of confusion for circuit courts and litigants alike.

And for what?

       ¶31       Since the circumstances leading to this case arose,

the    form       in    question   has   been   modified     to   eliminate     the

potential         for   confusion.1      Due    to   these    revisions,      those

circumstances will not again be presented.                 Thus, it is hard to

imagine what benefit can be gained by the uncertainties and

problems that inevitably will be wrought by the majority's sub

silencio overruling of our clear precedent.

       ¶32       I determine that the more prudent course is to take an

approach that is consistent with the purpose of the statute and


       1
       This case arose because of an unclear form utilized by the
Department of Corrections to notify the circuit court that the
defendant had completed his probation.     The form had multiple
boxes for the probation agent to choose from—boxes indicating
whether the offender had or had not successfully completed his
probation and boxes indicating whether certain terms of
probation had been met.

     Here, the probation agent checked the boxes labeled "The
offender has successfully completed his/her probation" and "All
court-ordered conditions have not been met."    Based on those
seemingly inconsistent markings, the circuit court determined
that the defendant had not satisfied the terms of his probation
and denied expunction. The old form has now been modified to
include only two boxes: one indicating that the offender has
successfully completed probation and one indicating that the
offender was not successful.


                                          1
                                                            No. 2015AP1877-CR.awb


our recent precedent.          Under that approach, youthful offenders

can be deemed to have successfully completed their sentences

when they sufficiently comply with the terms of probation.

    ¶33   Accordingly, I respectfully dissent.

                                        I

    ¶34   The    focus    of    this    case    is    Wisconsin's    expunction

statute, Wis. Stat. § 973.015.              It permits the expunction of an

offender's   criminal     record       if     the    offender   meets   various

criteria, including successful completion of probation:

     . . . when a person is under the age of 25 at the
    time of the commission of an offense for which the
    person has been found guilty in a court for violation
    of a law for which the maximum period of imprisonment
    is 6 years or less, the court may order at the time of
    sentencing that the record be expunged upon successful
    completion of the sentence if the court determines the
    person will benefit and society will not be harmed by
    this disposition.
Wis. Stat. § 973.015(1m)(a)(1).

    ¶35   "[S]uccessful        completion"      is    defined   in   Wis.   Stat.

§ 973.015(1m)(b).    It requires an offender to have "satisfied

the conditions of probation":

    A person has successfully completed the sentence if
    the person has not been convicted of a subsequent
    offense and, if on probation, the probation has not
    been revoked and the probationer has satisfied the
    conditions of probation.


    ¶36   Wis.    Stat.        § 973.015(1m)(b)        anticipates      that   a

certificate of discharge will issue upon successful completion

of probation and that the certificate "shall have the effect of
expunging the record":


                                        2
                                                                            No. 2015AP1877-CR.awb

       Upon successful completion of the sentence the
       detaining or probationary authority shall issue a
       certificate of discharge which shall be forwarded to
       the court of record and which shall have the effect of
       expunging the record . . . .
       ¶37     The    majority            reads   this       language      in    a    manner        that

severely limits an offender's ability to utilize the statute.

In   doing     so,     it       undermines        the       statute's      purpose,         overrules

recent precedent sub silencio, and creates confusion.                                       I address

each in turn.

                                                      A

       ¶38     It is well established that the purpose of Wis. Stat.

§    973.015    is     "'to          provide      a       break   to     young   offenders           who

demonstrate          the    ability          to       comply      with     the       law'     and     to

'provide[] a means by which trial courts may, in appropriate

cases,       shield        youthful         offenders          from      some    of     the     harsh

consequences of criminal convictions.'"                               State v. Matasek, 2014
WI 27, ¶42, 353 Wis. 2d 601, 846 N.W.2d 811 (quoting State v.

Leitner, 2002 WI 77, ¶38, 253 Wis. 2d 449, 646 N.W.2d 341).

       ¶39     This        is        a    laudable         purpose       given       the      extreme

consequences a criminal conviction can have on an individual.

As    Legal    Action           of       Wisconsin's        amicus     brief     observes,           the

consequences of a criminal conviction are both wide-ranging and

long lasting:

       The American Bar Association (ABA) has identified over
       38,000 statutes and regulations that impose collateral
       consequences on people convicted of crimes. Over half
       of these laws deny employment opportunities . . . .An
       offense history that once would have languished in the
       practical obscurity of an old court file, has now
       become a permanent and highly stigmatized part of an
       individual’s public history.

                                                      3
                                                            No. 2015AP1877-CR.awb


Amicus Br. 2.        The negative impact a criminal record can have on

employment is particularly troubling as "[r]esearch consistently

shows     that    finding    quality   steady     employment   is    one   of   the

strongest predictors of desistance from crime."                      Devah Pager,

Double Jeopardy: Race, Crime, and Getting a Job, 2005 Wis. L.

Rev. 617, 647.2

      ¶40    Thus, expunction offers not only a substantial benefit

to an offender and society, it also "offers young offenders a

fresh start without the burden of a criminal record and a second

chance at becoming law-abiding and productive members of the

community."        State v. Hemp, 2014 WI 129, ¶19, 359 Wis. 2d 320,

856 N.W.2d 811.        It comes as no surprise then that the history

of   the    expunction       statute   "show[s]    a   consistent     legislative

effort to expand the availability of expungement to include a

broader category of youthful offenders."               Id., ¶20.

      ¶41    With this background, Wis. Stat. § 973.015 should be

liberally        construed    to   provide   expunction.       See    Marquez    v.

Mercedes-Benz United States, LLC, 2012 WI 57, ¶23 n.19, 341
Wis. 2d 119, 815 N.W.2d 314 (citing Hughes v. Chrysler Motors

Corp., 197 Wis. 2d 973, 983, 542 N.W.2d 148 (1996)) ("remedial

      2
       Other collateral consequences stemming from a criminal
record include the denial of government issued licenses or
permits, ineligibility for public services and public programs,
and the elimination or impairment of civil rights.            See
http://www.uniformlaws.org/ActSummary.aspx?title=Collateral%20Co
nsequences%20of%20Conviction%20Act ("the numbers and complexity
of these consequences have mushroomed and the U.S. prison
population has grown . . . There is a real concern on a societal
level that collateral consequences may impose such harsh burdens
on convicted persons that they will be unable to reintegrate
into society.").

                                         4
                                                                   No. 2015AP1877-CR.awb


statutes should be liberally construed to advance the remedy the

legislature intended to provide.").

       ¶42      Yet, the majority interprets the expunction statute in

a manner that severely limits an offender's ability to utilize

it.    Although it correctly states that an offender must "satisfy

all    the      conditions       of     probation,"    it    seemingly       adopts    the

State's      position       that      the    offender's     perfect    compliance        is

required in order to be entitled to expunction.                         Majority Op.,

¶13.       In     doing    so,    the    majority     completely      ignores     Ozuna's

argument that the word "satisfy" has been defined to mean "[t]o

meet or be sufficient for (a requirement)."                        See Satisfy, The

American Heritage Dictionary of the English Language, (5th ed.

2017)..

       ¶43      The     majority's       approach     undermines       the     statute's

purpose and the legislature's intent to reach a broader category

of    youthful        offenders.         Probationers     must   adhere      to   such   a

myriad       of   conditions          that   requiring      perfection       effectively

removes the possibility of expunction.                      For example, there are
the standard rules of community supervision that probationers

must follow.3          These rules range from obtaining approval prior to

borrowing money or making a purchase on credit, to reporting for

scheduled and unscheduled appointments.

       ¶44      Under     the    majority     approach,     an   offender      would     be

denied expunction for missing a single unscheduled appointment

due to such unavoidable circumstances as an inability to find a

       3
       See        http://doc.wi.gov/community-resources/Rules-of-
Community-Supervision/standard-rules-of-supervision-english.


                                               5
                                                                     No. 2015AP1877-CR.awb


babysitter, getting stuck in traffic, or being unable to leave

work.     That result is unreasonable and completely at odds with

the purpose of the expunction statute.

                                              B

      ¶45    In addition to undermining the statute's purpose, the

majority's opinion also sub silencio overturns recent precedent.

      ¶46    A scant three years ago, this court considered how an

offender obtains expunction.                Hemp, 359 Wis. 2d 320.                    In Hemp,

the     circuit     court      had    determined         at    sentencing         that       the

defendant     was       eligible        for       expunction         conditioned             upon

successful     completion        of    probation.             Id.,       ¶5.      After       the

defendant     completed        probation       he    received        a    certificate         of

discharge from the Department of Corrections.                              Id., ¶6.           The

circuit     court,     however,       denied       his    petition        for     expunction

because it was "tardy".              Id., ¶9.

      ¶47    This      court    examined          whether     Wis.       Stat.        § 973.015

placed any burden on the defendant to petition the circuit court

for expunction within a specific timeframe and concluded that
the duty rested on the detaining or probationary authority, not

the     defendant.        Hemp,       359 Wis. 2d 320,       ¶25.            We     further

concluded    that      "once    the    detaining         or   probationary            authority

forwards the certificate of discharge to the court of record,

expungement has been effectuated."                   Id., ¶29; see also id., ¶25

("the    detaining      or     probationary         authority        must       forward       the

certificate       of   discharge       to     the    court     of    record           upon   the

individual defendant's successful completion of his sentence and
at that point the process of expungement is self-executing.");

                                              6
                                                                 No. 2015AP1877-CR.awb


id., ¶32 ("the forwarding of the certificate of discharge to the

circuit court is what triggers expungement").

       ¶48    In   explaining     the   holding,         this   court    specifically

rejected the notion that a certificate of discharge must be

approved by the circuit court prior to a grant of expunction.

Id.,   ¶36.        We   recognized      that       any   inference      necessitating

circuit      court      approval     would         be    "impos[ing]        additional

requirements that are contrary to the statute's plain language."

Id.    We repeatedly emphasized that the circuit court's role with

respect to expunction was limited to its decision at sentencing.

Id., ¶¶39, 40, 42.         Thereafter, the determination of whether a

probationer had successfully completed probation was effectively

left to those in the best position to evaluate it: the probation

agents.

       ¶49    The majority now reinserts the circuit court into the

process      of    effectuating    expunction.             It    declares     that   "a

person's     statutory    entitlement         to   expungement      depends    not   on

whether the court receives              a particular notice from the DOC
 . . . " and that "it is proper for a circuit court to deny

expungement if a defendant has not met all three criteria for

the 'successful completion of the sentence                      . . . .'"     Majority

Op., ¶14.

       ¶50    These declarations cannot be squared with the holdings

in Hemp.      A certificate of discharge cannot be the trigger for

automatically effectuating expunction if the circuit court has

the option to review it and make an independent determination on
the matter.         Under the majority's analysis, expunction is no

                                          7
                                                                      No. 2015AP1877-CR.awb


longer automatic or self-executing as Hemp mandated.                               Further,

no longer is it the probation agent that exclusively determines

whether an offender has successfully completed probation.                                  By

reintroducing           the    circuit      court      into    the   expunction        process

after      the    DOC    has    issued      its       certificate    of    discharge,     the

majority unequivocally, yet sub silencio, overrules Hemp, 359
Wis. 2d 320.4

                                                  C

      ¶51        In overruling Hemp, the majority creates confusion for

circuit courts and litigants alike.

      ¶52        It is now unclear what will happen when a certificate

of discharge is issued.                  Will it trigger expunction——as the

plain      language       of    the   statute          requires?          See   Wis.     Stat.

§ 973.015(1m)(b)          ("a    certificate           of   discharge     which   shall     be

forwarded to the court of record and which shall have the effect

of expunging the record . . . ." (emphasis added)).

      ¶53        Or will the court opt to review it——in clear violation

of   the    Hemp     holding?         See    Hemp,       359 Wis. 2d 320,       ¶32    ("the
forwarding of the certificate of discharge to the circuit court


      4
       Recently, 2017 A.B. 331 was introduced in the Wisconsin
Legislature to amend Wis. Stat. § 973.015(1m).       The proposed
legislation would     allow for the filing of a petition for
expunction with the sentencing court after completion of the
sentence. The Legislative Reference Bureau (LRB) analysis
explains:    "Current law specifies that the expungement order
must be made only at sentencing and then the record is expunged
when the person completes his or her sentence."         The LRB's
description of current law is in accord with the plain meaning
interpretation set forth in this dissent and underscores that
the majority is indeed sub silencio overruling Hemp.


                                                  8
                                                           No. 2015AP1877-CR.awb


is what triggers expungement"); id., ¶29 ("once the detaining or

probationary authority forwards the certificate of discharge to

the court of record, expungement has been effectuated."); id.,

¶25 ("the detaining or probationary authority must forward the

certificate     of   discharge    to   the   court    of    record    upon   the

individual defendant's successful completion of his sentence and

at that point the process of expungement is self-executing.").

    ¶54    What criteria will the court use to decide whether to

review the certificate of discharge?                What procedures will a

court follow if it decides to review a certificate of discharge?

    ¶55    Also left unanswered is what happens if there is a

factual debate over whether the offender has satisfied the terms

of probation. Must the court hold a hearing?               Will the offender

have a chance to appear and argue the case? What is the impact

of this disarray?

    ¶56    Rather than providing guidance, the majority leaves a

void.     It suggests that because Ozuna is not contesting the

facts, this case "is not the proper vehicle in which to set
forth the procedures a court is to follow when such factual

matters   are   disputed."       Majority    op.,    ¶14   n.9.      It   further




                                       9
                                                               No. 2015AP1877-CR.awb


expresses its "confidence" in the circuit court's ability "to

resolve such matters fairly."            Id.5

    ¶57    The majority's confidence provides cold comfort for a

youthful   offender     hoping      to     get    a   second     chance    through

expunction.

    ¶58    Because    the    most    likely      result   of     the    majority's

decision is that circuit courts will adopt ad hoc procedures, an

offender's chance at expunction could come down to which court

receives the offender's certificate of discharge.                     This poses a

whole   host   of   future   due    process      concerns.       By    creating   an

opportunity for circuit courts to review whether the terms of

probation have been met, and failing to provide any guidance on

how to do so, the majority creates more problems than it has

solved, leaving confusion in its wake.

                                         II




    5
       We previously declined the opportunity to revamp our
supreme court rule on expunction. On June 30, 2009, the Board of
Governors of the State Bar of Wisconsin filed a rules petition
seeking changes to Supreme Court Rule (SCR) Ch. 72 (Retention
and Maintenance of Court Record). The petition also asked this
court to amend SCR 72.06 (Expunction). After public hearing and
further discussion the court took no action on the petition, in
part because it was aware that the Wisconsin State Legislature
was then planning to establish a committee to study the issue of
expunction. In ensuing years, a number of legislative proposals
have been introduced to address the issue, but none has advanced
to fruition.    Ultimately, this court voted to dismiss the
petition and await further legislative action. For a more
detailed history of the petition, see S.Ct. Order 09-07 (issued
July 19, 2016).




                                         10
                                                                        No. 2015AP1877-CR.awb


       ¶59      Contrary    to       the     majority,      I        would    interpret      the

expunction       statute        in   a   manner     consistent         with    its    remedial

purpose.        See     State    v.      Leitner,     253 Wis. 2d 449,         470,    646
N.W.2d 341 (2002). ("A cardinal rule in interpreting statutes is

that an interpretation supporting the purpose of the statute is

favored over an interpretation that will defeat the manifest

objective of the statute.").

       ¶60      Statutory interpretation begins with the language of

the statute.          State ex rel. Kalal v. Circuit Ct. for Dane Cty.,

2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                                    Where the

language is ambiguous, a court may consult extrinsic sources,

such       as   the   statute's          purpose    and     legislative         history,      to

discern a statute's meaning.                 Id., ¶48.

       ¶61      Here, both litigants present reasonable meanings for

the words "satisfied the conditions of probation."                                   The State

contends        that it means perfect compliance with the terms of

probation, while Ozuna pointed to a dictionary definition of

"satisfy"        that    reads       "[t]o     meet   or        be     sufficient      for    (a
requirement)". Satisfy, The American Heritage Dictionary of the

English Language, (5th ed. 2017) (emphasis added).                                   Thus, the

statute is ambiguous.                Kalal, 271 Wis. 2d 633, ¶47 ("a statute

is ambiguous if it is capable of being understood by reasonably

well-informed persons in two or more senses.").6



       6
       This court has previously recognized statutory ambiguity
created by use of the word "satisfy".       Abitz v. Abitz, 155
Wis. 2d 161, 172 455 N.W.2d 609 (1990) (referring to "the
ambiguous word 'satisfy' in sec. 766.55(2)(c), Stats.").

                                               11
                                                                       No. 2015AP1877-CR.awb


       ¶62   As     discussed         above,     the    purpose      of     the    expunction

statute is well established.                   It is a remedial statute meant "to

provide a break to young offenders who demonstrate the ability

to comply with the law," which the legislature has consistently

sought to expand.              Leitner, 253 Wis. 2d 449, ¶38; see also Hemp,

359 Wis. 2d 320,        ¶20.        Accordingly,          using    the    definition      of

"satisfy"         that     permits          expunction       when     an     offender       has

"sufficiently"           complied      with    the     terms    of    probation      is   more

consistent        with     the       purpose    of     the     statute      than    using     a

definition that would limit expunction to offenders with have

"perfect" compliance.

       ¶63   A definition of "satisfy" that is based on sufficiency

instead      of    perfection          is    also      supported      by    the    statute's

legislative history.

       ¶64   In     1983       the   legislature        amended      the    definition      for

"successful completion of a sentence" provided in Wis. Stat.

§ 973.015(1m)(b).              The initial draft of the amendment stated

that    in   order       for    a    probationer        to   successfully         complete   a
sentence, the probationer "must not violate any conditions of

probation."         Drafting file for 1983 Wis. Act 519, Legislative

Reference Bureau, Madison, Wis.                      This language was replaced with

the current language stating that to successfully complete a

sentence, a probationer "must also satisfy the conditions of

probation."         It     appears      the     legislature         expressly      considered

requiring perfect compliance with the terms of probation and

rejected it.



                                                12
                                                              No. 2015AP1877-CR.awb


       ¶65    I turn now to apply the definition of "satisfy" based

on sufficiency to the case at hand.               Although the form from the

Department of Corrections indicates that Ozuna violated the term

of probation prohibiting any alcohol use (it noted a single

citation for underage drinking), no significant violations were

reported.       Indeed, the Department of Corrections indicated that

Ozuna's compliance with the terms of probation was sufficient by

checking       the   box    labeled     "the     offender     has    successfully

completed      his/her     probation."         Accordingly,    I    conclude     that

Ozuna successfully completed his sentence.

       ¶66    Wisconsin     Stat.     § 973.015     provides       that   when    an

offender       has   successfully     completed      his    sentence,     and     the

probation authority has forwarded a certificate of discharge to

the court, it shall have the effect of expunging the offender's

record.7       Here, because Ozuna successfully completed probation,

expunction should have been granted automatically when the DOC's

verification was received by the court.                Hemp, 359 Wis. 2d 320,

¶29.       Therefore, the court of appeals should be reversed.
                                         III

       ¶67     In sum, the majority opinion makes no sense to me.

It defies:


       7
       In this case the Department of Corrections (DOC) issued a
Verification Form, rather than a certificate of discharge. That
is because the DOC does not issue certificates of discharge to
misdemeanants.     See   Wis.   Admin.   Code   DOC § 328.16(2).
Nevertheless, the DOC is required to notify the court of a
probationer's successful completion of sentence.      Wis. Stat.
§ 973.09(5)(c). It does so through the Verification Form, which
serves as the functional equivalent of a certificate of
discharge for purposes of Wis. Stat. § 973.015.

                                         13
                                                             No. 2015AP1877-CR.awb


           the purpose of the statue;

           the statutory directive that where a certificate
            of discharge has issued it "shall have the effect
            of expunging the record . . . ."      Wis. Stat.
            § 973.015(1m)(b);

           a   reasonable   interpretation    of   the word
            "satisfies" that is more consistent with the
            statute's purpose and legislative history;

           our clear and recent precedent; and

           reality (the majority's apparent demand for
            absolute perfection is unmoored from the reality
            of the lives of many youthful offenders).


      ¶68   It is unclear to me why the majority has bent over

backwards to reach its confusing conclusion.                      What is clear,

however, is just how devastating the majority opinion is to the

health of our justice system and to the lives of many youthful

offenders.

      ¶69   With the stroke of a pen, the majority has inexorably

altered the trajectory of those lives.                 They will forever wear

the   scarlet     letter   of   convicted       criminal   and,       together   with

their families, face a future of collateral consequences for

their youthful convictions.

      ¶70   For      the   reasons   set       forth   above,     I    respectfully

dissent.

      ¶71   I   am    authorized     to    state   that    Justice      SHIRLEY    S.

ABRAHAMSON joins this dissent.




                                          14
    No. 2015AP1877-CR.awb




1